Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), dated as of August 17, 2018, is by
and between Key Energy Services, Inc., a Delaware corporation (together with its
subsidiaries and affiliates, the “Company”), with its principal offices at 1301
McKinney Street, Suite 1800, Houston, Texas 77010, and Robert Saltiel
(“Executive”).

Recitals

WHEREAS, the Company and Executive desire to set forth the terms upon which
Executive will enter into employment with the Company;

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the parties hereby agree as follows:

Agreement

1.    Employment. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment, on the terms and conditions hereinafter set
forth.

2.    Term. The term of Executive’s employment hereunder by the Company will
commence on August 20, 2018 or such earlier date mutually selected by the
parties (the “Effective Date”) and will continue for three years thereafter (the
“Initial Period”). Following the Initial Period, the term will automatically
renew for one-year periods unless either party notifies the other party of
nonrenewal at least 90 days prior to the end of the Initial Period or such
one-year period (the Initial Period and any subsequent renewal periods, the
“Employment Period”).

3.    Position and Duties. During the Employment Period, Executive will serve as
President and Chief Executive Officer of the Company and will report to the
Company’s board of directors (the “Board”). Executive will have those powers and
duties normally associated with the position of President and Chief Executive
Officer of a publicly traded company and such other powers and duties as may be
prescribed by or at direction of the Board, provided that such other powers and
duties are consistent with Executive’s position as President and Chief Executive
Officer of the Company. Additionally, Executive will be appointed to the Board
as of the Effective Date, and the Company will use its best efforts to cause
Executive to be nominated for re-election to the Board at each annual meeting
during the Employment Period. Executive will devote substantially all of
Executive’s working time, attention and energies during normal business hours
(other than absences due to illness or vacation) to the performance of his
duties for the Company. Without the consent of the Board, during the Employment
Period, Executive will not serve on the board of directors, trustees or any
similar governing body of any for-profit entity. Notwithstanding the above,
Executive will be permitted, to the extent such activities do not interfere with
the performance by Executive of his duties and responsibilities hereunder or
violate Section 10(a), (b), (c) or (d) of this Agreement, to (a) manage
Executive’s (and his immediate family’s) personal, financial and legal affairs,
and (b) serve, with the prior approval of the Board, on civic or charitable
boards or committees (it being expressly understood and agreed that Executive’s
continuing to serve on the boards and/or committees on which Executive is
serving, or with which Executive is otherwise associated, as of the Effective
Date (each of which has been disclosed to the Company on a list provided to the
Company by Executive coincident with the execution of this Agreement), will be
deemed not to interfere with the performance by Executive of his duties and
responsibilities under this Agreement).



--------------------------------------------------------------------------------

4.    Place of Performance. The place of employment of Executive will be at the
Company’s offices in Houston, Texas.

5.    Compensation and Related Matters.

(a)    Base Salary. During the Employment Period, the Company will pay Executive
a base salary (“Base Salary”) at the annual rate of not less than (i) during
fiscal year 2018, $750,000 and (ii) after fiscal year 2018, no less than
$800,000. Executive’s Base Salary will be paid in approximately equal
installments in accordance with the Company’s customary payroll practices. If
Executive’s Base Salary is increased by the Company, such increased Base Salary
will then constitute the Base Salary for all purposes of this Agreement.

(b)    Annual Incentive Bonus. During the Employment Period, Executive will be
entitled to receive an annual target incentive bonus of not less than 100% of
Base Salary, payable in cash. The annual incentive bonus for fiscal year 2018
will be determined as a prorated portion (based upon the number of days from the
Effective Date through the end of the fiscal year) of $750,000.

(c)    Annual Long-Term Incentive Awards. During the Employment Period,
Executive will be eligible to receive annual grants under the Company’s
long-term incentive compensation plans (the “LTI Plans”). With respect to the
fiscal year 2018 annual grant, on or as soon as reasonably practicable following
the Effective Date, the Company will grant Executive a number of time-vesting
restricted stock units equal to (i) $1,250,000 divided by (ii) the closing price
of a share of Company common stock on the New York Stock Exchange on the last
trading date prior to the grant date, rounded down to the nearest whole number.
The fiscal year 2018 annual grant will vest in equal annual installments on the
first three anniversaries of the grant date, subject to continued employment
with the Company through each vesting date, and will be granted on the form of
award agreement attached hereto as Annex A. Thereafter, annual grants (A) will
have a grant date target value of no less than $3,500,000 for fiscal year 2019
and $3,750,000 for fiscal year 2020, respectively, and thereafter annual grants
will have a grant date target value of no less than $3,750,000, (B) will be in
the form comprised of no less than fifty percent (50%) time-vesting and the
remainder performance-vesting restricted stock units, as determined by the Board
in its sole discretion, (C) will be subject to the terms of the applicable LTI
Plan and award agreement, to the extent consistent with this Agreement, and
(D) will be made on or before April 30 of each calendar year starting with the
fiscal 2019 awards.

(d)    Special Sign-On Equity Award. On or as soon as reasonably practicable
following the Effective Date, the Company will grant Executive a number of
time-vesting restricted stock units (the “Initial RSU Award”) equal to (i)
$2,000,000 divided by (ii) the closing price of a share of Company common stock
on the New York Stock Exchange on the last trading date prior to the grant date,
rounded down to the nearest whole number. The Initial RSU Award will vest in
equal annual installments on the first three anniversaries of the grant date,
subject to continued employment with the Company through each vesting date, and
will be granted on the form of award agreement attached hereto as Annex A.

 

-2-



--------------------------------------------------------------------------------

(e)    Benefits. During the Employment Period, Executive will be entitled to
participate in such 401(k) and employee welfare and benefit plans and programs
of the Company as are made available to the Company’s senior level executives or
to its employees generally, as such plans or programs may be in effect from time
to time, including, without limitation, health, medical, dental, long-term
disability and life insurance plans. During the Employment Period, Executive
will be entitled to the use of any club memberships that the Company may hold
from time to time.

(f)    Expense Reimbursement. The Company will promptly reimburse Executive for
all reasonable business expenses upon the presentation of reasonably itemized
statements of such expenses in accordance with the Company’s policies and
procedures now in force or as such policies and procedures may be modified with
respect to all senior executive officers of the Company.

(g)    Vacation. Executive will be entitled to twenty business days of vacation
annually, which number will be prorated for any fiscal year during the
Employment Period for which Executive is employed for less than the entire
fiscal year.

6.    Reasons for Termination of Employment. Executive’s employment hereunder
may be terminated during the Employment Period under the following
circumstances:

(a)    Death. Executive’s employment hereunder will terminate upon his death.

(b)    Disability. If, as a result of Executive’s incapacity due to physical or
mental illness, Executive will have been substantially unable to perform his
duties hereunder for a continuous period of 180 days, the Company may terminate
Executive’s employment hereunder for “Disability.” During any period that
Executive fails to perform his duties hereunder as a result of incapacity due to
physical or mental illness, Executive will continue to receive his full Base
Salary set forth in Section 5(a) until his employment terminates.

(c)    Cause. The Company may terminate Executive’s employment for Cause. For
purposes of this Agreement, the Company will have “Cause” to terminate
Executive’s employment upon Executive’s:

(i)    gross negligence in the performance of his duties;

(ii)    willful, material failure to perform his duties (other than such failure
resulting from the Participant’s incapacity due to physical or mental illness)
that Executive fails to remedy to the reasonable satisfaction of the Company
within thirty days after written notice is delivered by the Company to Executive
that sets forth the basis of Executive’s failure to perform his duties;

(iii)    willful engagement in conduct which is, or can reasonably be expected
to be, materially injurious to the Company (monetarily or otherwise), including,
but not limited to, a willful breach of the provisions of Section 10; or

(iv)    conviction of, or plea of guilty or no contest to, a misdemeanor
involving moral turpitude or any felony.

 

-3-



--------------------------------------------------------------------------------

For purposes of this Section 6(c), no act, or failure to act, by Executive will
be considered “gross negligence” or “willful” if taken or omitted in the good
faith belief that the act or omission was in, or not opposed to, the best
interests of the Company.

(d)    Good Reason. Executive may terminate his employment for “Good Reason”
upon the occurrence of any of the following events without Executive’s consent
within two years following a Change in Control:

(i)    a material diminution in Base Salary (except in conjunction with an
across-the-board base salary reduction that affects similarly situated employees
of the Company), authority, duties or responsibilities from those in effect
immediately prior to the date a Change in Control occurs;

(ii)    a move of more than fifty miles in the geographic location at which
Executive must perform services from the location at which Executive was
required to perform services immediately prior to the date a Change in Control
occurs; or

(iii)    any other action or inaction by the Company that constitutes a material
breach of this Agreement within two years following a Change in Control.

In order for a resignation to be considered a termination for Good Reason under
this Agreement, (A) Executive must provide notice to the Company of the
existence of one of the above events within ninety (90) days of the initial
existence of such condition, (B) the Company must be provided thirty (30) days
from the date of Executive’s notice to remedy that condition, if curable (the
“Cure Period”), (C) the condition must not have been remedied by the Company
during the Cure Period and (D) the termination must occur within one hundred and
twenty (120) days of the initial existence of the condition giving rise to Good
Reason.

(e)    Without Cause. The Company may terminate Executive’s employment hereunder
without Cause by providing Executive with a Notice of Termination (as defined in
Section 7). In the event this Agreement does not automatically renew at the
expiration of the Initial Period or a renewal period as a result of the Company
providing notice of non-renewal as set forth in Section 2 of this Agreement, the
non-renewal shall be treated as a termination of Executive’s employment by the
Company without Cause and notice of same. This means that, notwithstanding this
Agreement, with regard to the term of Executive’s employment, Executive’s
employment with the Company will be “at will.”

(f)    Without Good Reason. Executive may terminate Executive’s employment
hereunder without Good Reason by providing the Company with a Notice of
Termination.

7.    Termination of Employment Procedure.

(a)    Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive during the Employment Period (other than termination
pursuant to Section 6(a)) will be communicated by written Notice of Termination
to the other party hereto in accordance with Section 13. For purposes of this
Agreement, a “Notice of Termination” means a notice indicating the specific
termination provision in this Agreement relied upon and will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated if the
termination is based on Sections 6(b), (c) or (d). The failure by Executive

 

-4-



--------------------------------------------------------------------------------

or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause will not
waive any right of Executive or the Company, respectively, under this Agreement
or preclude Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing Executive’s or the Company’s rights hereunder.

(b)    Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by his death, the date of his death; (ii) if
Executive’s employment is terminated pursuant to Section 6(b) (Disability), the
date set forth in the Notice of Termination; and (iii) if Executive’s employment
is terminated for any other reason, the date on which a Notice of Termination is
given or any later date (within no more than 45 days after the giving of such
notice) set forth in such Notice of Termination; provided, however, that if such
termination is due to a Notice of Termination by Executive, the Company will
have the right to accelerate such notice and make the Date of Termination the
date of the Notice of Termination or such other date prior to Executive’s
intended Date of Termination as the Company deems appropriate, which
acceleration will in no event be deemed a termination by the Company without
Cause or constitute Good Reason. If Executive’s employment is terminated by the
Company for any reason other than death, Disability or Cause, during such notice
period the Company may reassign Executive’s duties to another person or other
persons which reassignment will in no event be deemed to constitute Good Reason.

(c)    Removal from any Boards and Position. Upon the termination of Executive’s
employment with the Company for any reason, he will be deemed to resign (i) from
the Board and from the board of directors of any subsidiary of the Company
and/or any other board to which he has been appointed or nominated by or on
behalf of the Company, and (ii) from any position with the Company or any
subsidiary of the Company, including, but not limited to, as an officer and
director of the Company and any of its subsidiaries. Executive agrees to execute
any resignation that the Company determines to be necessary or appropriate to
give effect to this Section 7(c).

8.    Compensation upon Termination of Employment. This Section provides the
payments and benefits to be paid or provided to Executive as a result of his
termination of employment. Except as provided in this Section 8, Executive will
not be entitled to any payments or benefits from the Company as a result of the
termination of his employment, regardless of the reason for such termination.

(a)    Termination for Any Reason. Following the termination of Executive’s
employment, regardless of the reason for such termination and including, without
limitation, a termination of his employment by the Company for Cause or by
Executive without Good Reason or upon expiration of the Employment Period, the
Company will:

(i)    pay Executive (or his estate in the event of his death) as soon as
practicable following the Date of Termination (A) any earned but unpaid Base
Salary and (B) any accrued and unused vacation pay through the Date of
Termination;

(ii)    reimburse Executive as soon as practicable following the Date of
Termination for any amounts due to Executive pursuant to Section 5(f) (unless
such termination occurred as a result of misappropriation of funds); and

 

-5-



--------------------------------------------------------------------------------

(iii)    provide Executive with any compensation and/or benefits as may be due
or payable to Executive in accordance with the terms and provisions of any
employee benefit plans or programs of the Company.

Upon any termination of Executive’s employment hereunder, except as otherwise
provided herein, Executive (or his beneficiary, legal representative or estate,
as the case may be, in the event of his death) will be entitled to such rights
in respect of any equity awards theretofore made to Executive, and to only such
rights, as are provided by the plan or the award agreement pursuant to which
such equity awards have been granted to Executive or other written agreement or
arrangement between Executive and the Company.

(b)    Qualifying CIC Termination; Qualifying Non-CIC Termination. If
Executive’s employment is terminated (y) by the Company without Cause or by
Executive for Good Reason, in either case within two years following a Change in
Control (a “Qualifying CIC Termination”) or (z) by the Company without Cause
other than within two years following a Change in Control (a “Qualifying Non-CIC
Termination”), Executive will be entitled to the payments and benefits provided
in Section 8(a) hereof and, in addition, the Company will, subject to
Section 8(e), provide to Executive (i) a lump sum amount equal to the Severance
Amount, (ii) the Pro Rata Bonus paid at the time bonuses are paid to similarly
situated employees of the Company, (iii) the Medical Benefits, (iv) the Equity
Vesting Benefits and (v) the Outplacement Benefit.

(i)    The “Severance Amount” will be equal to:

(A)    if such termination is a Qualifying CIC Termination, three times the sum
of Executive’s (x) current Base Salary, and (y) target annual incentive bonus;
or

(B)    if such termination is a Qualifying Non-CIC Termination, two times the
sum of Executive’s (x) current Base Salary, and (y) target annual incentive
bonus.

(ii)    The “Pro Rata Bonus” will be equal to (A) if such termination is a
Qualifying CIC Termination, the greater of Executive’s target annual incentive
bonus or the annual incentive bonus earned in the year of termination based on
actual performance or (B) if such termination is a Qualifying Non-CIC
Termination, Executive’s annual incentive bonus earned in the year of
termination based on actual performance, in either case multiplied by the number
of days in the year of termination up to and including the Date of Termination
and divided by 365.

(iii)    The “Medical Benefits” require the Company to provide Executive medical
insurance coverage on the same basis (including the applicable cost of coverage)
as that provided to other senior executives of the Company (which may be
provided pursuant to the Consolidated Omnibus Budget Reconciliation Act) for two
years following the Date of Termination. If this agreement to provide benefits
continuation raises any compliance issues or impositions of penalties under the
Patient Protection and Affordable Care Act or other applicable law, then the
parties agree to modify this Agreement so that it complies with the terms of
such laws without impairing the economic benefit to Executive.

 

-6-



--------------------------------------------------------------------------------

(iv)    The “Equity Vesting Benefits” mean (A) with respect to the Initial RSU
Award, full accelerated vesting on the Date of Termination and (B) with respect
to all other awards outstanding under the LTI Plans, treatment in accordance
with the terms of this Agreement and the applicable plan and award agreement,
provided that such awards will vest upon a Qualifying CIC Termination (with
performance-based awards earned based on assumed achievement of the greater of
target performance or actual performance). In the event of a Qualifying Non-CIC
Termination, Equity Vesting Benefits mean, with respect to time-vesting awards,
full vesting of any such unvested units on the Date of Termination.

(v)    The “Outplacement Benefit” means the Company will pay for outplacement
assistance of up to $15,000 in the aggregate over the two-year period following
the Date of Termination.

(vi)    “Change in Control” means:

(A)    the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction or event (a “Business Combination”)
involving the Company, unless immediately following such Business Combination:
(y) the holders of the Company’s voting securities immediately prior to the
Business Combination hold at least 60% of the total voting power of (1) the
entity resulting from such Business Combination (the “Surviving Entity”) or
(2) if applicable, the parent company that directly or indirectly has beneficial
ownership of at least 95% of the voting power, and (z) at least a majority of
the members of the board of directors of the parent (or, if there is no parent,
the Surviving Entity) following the consummation of the Business Combination
were Incumbent Directors (as defined below) at the time of the Board’s approval
of the execution of the initial agreement providing for such Business
Combination;

(B)    the consummation of a sale of all or substantially all of the Company’s
assets (other than to Platinum Equity Advisors, LLC or any of its affiliates
(collectively, “Platinum”)); or

(C)    the stockholders of the Company approve a plan of complete dissolution or
liquidation of the Company.

Notwithstanding anything to the contrary in this Agreement, no sale or other
transfer of Company securities by Platinum in one or a series of related
transactions, and no change in the composition of the Board as a result of any
such transaction or series of related transactions, shall be deemed a Change in
Control. “Incumbent Director” means an individual who is a member of the Board
as of the date of this Agreement or who becomes a member of the Board subsequent
to the date of this Agreement and whose election or nomination for election is
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the Company proxy statement
in which such person is named as a nominee for director, without written
objection to such nomination); provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
publicly threatened election contest with respect to directors or as a result of
any other actual or publicly threatened solicitation of proxies by or on behalf
of any person other than the Board will be deemed to be an Incumbent Director.

 

-7-



--------------------------------------------------------------------------------

(c)    Disability. In the event Executive’s employment is terminated for
Disability pursuant to Section 6(b), Executive will be entitled to the payments
and benefits provided in Section 8(a) hereof.

(d)    Death. If Executive’s employment is terminated by his death, Executive’s
beneficiary, legal representative or estate, as the case may be, will be
entitled to the payments and benefits provided in Section 8(a) hereof.

(e)    Condition to Payment. As a condition to the payments and other benefits
set forth in this Section 8 (other than payments and benefits provided in
Section 8(a) hereof), Executive must execute a separation and general release
agreement (the “Release”) in substantially the form typically used by the
Company in connection with severance pay modified to reflect the terms of this
Agreement. Subject to Section 16 hereof, any lump sum payments provided pursuant
to this Section 8 will be paid to Executive within thirty days after such
Release becomes effective; provided, however, that if Executive’s Date of
Termination occurs on or after November 1 of a given calendar year, such payment
will, subject to Section 16 hereof, be paid in January of the immediately
following calendar year.

9.    Section 280G. In the event that any payments or benefits otherwise payable
to Executive (a) constitute “parachute payments” within the meaning of
Section 280G of the Code, and (b) but for this Section 9, would be subject to
the excise tax imposed by Section 4999 of the Code, then such payments and
benefits will be either (i) delivered in full, or (ii) delivered as to such
lesser extent that would result in no portion of such payments and benefits
being subject to excise tax under Section 4999 of the Code, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income and employment taxes and the excise tax imposed by Section 4999 of the
Code (and any equivalent state or local excise taxes), results in the receipt by
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such payments and benefits may be
taxable under Section 4999 of the Code. Any reduction in payments and/or
benefits required by this provision will occur in the following order:
(x) reduction of cash payments; (y) reduction of vesting acceleration of equity
awards; and (z) reduction of other benefits paid or provided to Executive. In
the event that acceleration of vesting of equity awards is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant for equity awards. If two or more equity awards are granted on the same
date, each award will be reduced on a pro-rata basis.

10.    Confidential Information, Ownership of Documents; Non-Competition;
Non-Solicitation.

(a)    Confidential Information.

(i)    In the course of Executive’s employment with the Company and the
performance of Executive’s duties on behalf of the Company, Executive will be
provided with, and will have access to Confidential Information (as defined
below). In consideration, and as a condition, of Executive’s receipt of and
access to Confidential Information, and as a condition of the Company’s entry
into this Agreement, Executive, both during the

 

-8-



--------------------------------------------------------------------------------

Employment Period and thereafter, shall not disclose any Confidential
Information to any person or entity and shall not use any Confidential
Information except for the benefit of the Company or with the express written
consent of the Board. Executive shall follow all Company policies and protocols
regarding the security of all documents and other material containing
Confidential Information (regardless of the medium on which such Confidential
Information is stored). This Section 10(a) shall apply to all Confidential
Information, whether known or later to become known to Executive during the
period that Executive is employed or affiliated with the Company.

(ii)    As used herein, “Confidential Information” means all non-public or
proprietary information of, or related to, the Company, including, without
limitation, all designs, ideas, concepts, improvements, product developments,
discoveries and inventions, whether patentable or not, that (A) are acquired by
or disclosed to Executive during the period that Executive is or has been
employed or affiliated with the Company (whether acquired or disclosed during
business hours or otherwise and whether acquired or disclosed on the Company’s
premises or otherwise) or (B) relate to the businesses or properties, products
or services of the Company (including all such information relating to technical
information, including engineering and scientific research, development,
methodology, devices and processes; formulas and chemical compositions;
blueprints, designs and drawings; financial information, budgets, projections
and results; business and marketing plans, strategies, and programs; employee
and contractor lists and records; business methods, and operating and production
procedures; pricing, sales data, prospect and customer lists and information;
supplier and vendor lists and information; terms of commercial contracts, as
well as all such information relating to corporate opportunities, operations,
future plans, methods of doing business, business plans, strategies for
developing business and market share, research, financial and sales data,
pricing terms, evaluations, opinions, interpretations, acquisition prospects,
the identity of customers or acquisition targets or their requirements, the
identity of key contacts within customers’ organizations or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks). Moreover, all documents,
presentations, drawings, memoranda, notes, records, files, correspondence,
manuals, models, specifications, computer programs, e-mail, voice mail,
electronic databases, maps, data, models and all other writings or materials of
any type including or embodying any Confidential Information shall be the sole
and exclusive property of the Company and is subject to the same restrictions on
disclosure applicable to all Confidential Information as set forth above.
Confidential Information does not include any information that is or becomes
generally available to the public other than as a result of a disclosure or
wrongful act of Executive or any of Executive’s agents or which was known to
Executive prior to his employment with the Company.

(b)    Permitted Disclosure. Notwithstanding the foregoing, or any other
provision of this Agreement:

(i)    Executive shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is:
(A) made (y) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney, and (z) solely for the purpose
of reporting or investigating a suspected violation of law; (B) made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; or (C) protected under the whistleblower provisions
of applicable law;

 

-9-



--------------------------------------------------------------------------------

(ii)    In the event Executive files a lawsuit for retaliation by the Company
for Executive’s reporting of a suspected violation of law, Executive may
(A) disclose a trade secret to Executive’s attorney and (B) use the trade secret
information in the court proceeding related to such lawsuit, in each case, if
Executive (y) files any document containing such trade secret under seal; and
(z) does not otherwise disclose such trade secret, except pursuant to court
order; and

(iii)    nothing shall prevent Executive from lawfully, and without obtaining
prior authorization from the Company, (A) initiating communications directly
with, cooperating with, providing information to, causing information to be
provided to, or otherwise assisting in an investigation by the U.S. Securities
and Exchange Commission (the “SEC”) or any other governmental or regulatory
agency, entity, or official(s) (collectively, “Governmental Authorities”)
regarding a possible violation of any law; (B) responding to any inquiry or
legal process directed to an employee individually from any Governmental
Authority; (C) testifying, participating or otherwise assisting in an action or
proceeding by any Governmental Authorities relating to a possible violation of
law, including providing documents or other confidential information to
Governmental Authorities; or (D) receiving an award for information provided to
the SEC or any other Governmental Authority. Neither this Agreement nor any
other agreement between Executive and the Company shall be construed or applied
to require Executive to obtain prior authorization from the Company before
engaging in any of the foregoing conduct referenced in this Section 10(b), or to
notify the Company of having engaged in any such conduct.

(c)    Non-Competition; Non-Solicitation.

(i)    As an inducement for the Company to hire Executive and enter into this
Agreement, and in order to protect the Confidential Information, and the
Company’s goodwill, Executive voluntarily agrees to the covenants set forth in
this Section 10(c). Executive agrees and acknowledges that the limitations and
restrictions set forth herein, including the geographical and temporal
restrictions on certain activities, are reasonable in all respects and not
oppressive and are a material and substantial part of the Company’s willingness
to enter into this Agreement, and are intended and necessary to protect the
Company’s Confidential Information, goodwill, and substantial and legitimate
business interests.

(ii)    Executive agrees that during the Prohibited Period, Executive shall not,
without prior written approval of the Company, directly or indirectly, for
Executive, or on behalf of or in conjunction with any other person or entity of
whatever nature:

(A)    engage in or carry on within the Market Area in competition with the
Company or any of its subsidiaries in any aspect of the Business, which
prohibition shall prevent Executive from directly or indirectly: (y) owning,
managing, operating, becoming an officer or director of any person or entity
primarily engaged in, or planning to primarily engage in, the Business in the
Market Area in competition, or anticipated competition, with the Company, or
(z) in the Market Area, joining, becoming employee or consultant of, or
otherwise being affiliated with any person or entity primarily engaged in, or
planning to primarily engage in, the Business in the Market Area in competition,
or anticipated competition, with the Company (in each case, with respect to this
clause (z), in any capacity in which

 

-10-



--------------------------------------------------------------------------------

Executive’s duties are the same or similar to those performed for the Company) –
for purposes of this provision, “primarily engage” means that at least twenty
percent (20%) of the gross revenue of a person or entity’s business is from
business directly competitive with the Business;

(B)    appropriate any Business Opportunity of, or relating to, the Company
located in the Market Area;

(C)    within the Market Area, solicit, canvass, approach, encourage, entice or
induce any customer or supplier of the Company with whom or which Executive had
contact in the last twenty-four months of his employment with the Company or
about whom or which Executive obtained Confidential Information to cease or
lessen such customer’s or supplier’s business with the Company in the Business;
or

(D)    solicit, canvass, approach, encourage, entice or induce any employee or
contractor of the Company to terminate his, her or its employment or engagement
therewith, excluding general advertisements and solicitations not targeted at
the employees or contractors of the Company.

(E)    Notwithstanding the above-referenced limitations in Sections
10(c)(ii)(A), (B) and (C), such limitations shall not apply following the
termination of Executive’s employment with the Company in those portions of the
Market Area located within the State of Oklahoma. Instead, Executive agrees
that, during the portion of the Prohibited Period that occurs after Executive is
no longer employed by the Company, the restrictions on Executive’s activities
within those portions of the Market Area located within the State of Oklahoma
(in addition to those restrictions set forth in Sections 10(a) and 10(c)(ii)(D)
herein) shall be as follows: Executive will not directly or indirectly solicit
the sale of goods, services, or a combination of goods and services from the
established customers of the Company.

(iii)    For purposes of this Section 10(c), the following terms shall have the
following meanings:

(A)    “Business” means the business and operations that are the same or similar
to those performed by the Company and for which Executive obtained Confidential
Information or had direct or indirect responsibilities during the Employment
Period, which business and operations include (if Executive obtained
Confidential Information or had direct or indirect responsibilities with respect
to such business and operations on behalf of the Company during the Employment
Period): rig-based and coiled tubing-based well maintenance and workover
services, well completion and recompletion services, fluid management services,
and fishing and rental services.

(B)    “Business Opportunity” shall mean any commercial, investment or other
business opportunity relating to the Business.

(C)    “Market Area” means: onshore land areas in the Continental United States
in (y) each county in which Executive was based or performed

 

-11-



--------------------------------------------------------------------------------

material services on behalf of the Company; and (z) each of the following basins
and oil and gas shale plays: Bakken, Barnett, Denver-Julesberg, Eagle Ford,
Fayetteville, Granite Wash, Haynesville, Marcellus, Mississippi Lime, Niobrara,
Permian, Powder River, SCOOP, STACK, Tuscaloosa, Williston, and Woodford;
provided, however, a basin or play shall not be included within the Market Area
if: (1) Executive had no direct or indirect responsibilities with respect to
such basin or play during the last twenty-four months of Executive’s employment
or engagement with the Company, or (2) Executive obtained no Confidential
Information with respect the Company’s Business in such basin or play.

(D)    “Prohibited Period” shall mean the Employment Period and continuing for a
period of twelve months following the end of the Employment Period.

(d)    Return of Confidential Information. Upon the termination of Executive’s
employment with the Company, and at any other time upon request of the Company,
Executive shall promptly surrender and deliver to the Company all documents
(including electronically stored information) and all copies thereof and all
other materials of any nature containing or pertaining to all Confidential
Information (including any Company-issued computer, mobile devise or other
equipment) in Executive’s possession, custody or control and Executive shall not
retain any such document or other materials or property.

(e)    Validity. The terms and provisions of this Section 10 are intended to be
separate and divisible provisions and if, for any reason, any one or more of
them is held to be invalid or unenforceable, neither the validity nor the
enforceability of any other provision of this Agreement will thereby be
affected. The parties acknowledge that the potential restrictions on Executive’s
future employment imposed by this Section 10 are reasonable in both duration and
geographic scope and in all other respects. If for any reason any arbitrator or
court of competent jurisdiction will find any provisions of this Section 10
unreasonable in duration or geographic scope or otherwise, Executive and the
Company agree that the restrictions and prohibitions contained herein will be
effective to the fullest extent allowed under applicable law in such
jurisdiction and this Agreement shall thereby be reformed.

(f)    Specific Performance. Because of the difficulty of measuring economic
losses to the Company as a result of a breach of the foregoing covenants, and
because of the immediate and irreparable damage that would be caused to the
Company for which it would have no other adequate remedy, Executive agrees that
the Company shall be entitled to enforce the foregoing covenants, in the event
of a breach, by injunctions and restraining orders and that such enforcement
shall not be the Company’s exclusive remedy for a breach but instead shall be in
addition to all other rights and remedies available to the Company, at law and
equity.

(g)    Notice to New Employers. Before Executive either applies for or accepts
employment with any other person or entity while any of Sections 10(a), (c) or
(d) is in effect, Executive will provide the prospective employer with written
notice of the provisions of this Section 10 and will deliver a copy of the
notice to the Company.

 

-12-



--------------------------------------------------------------------------------

(h)    Continuing Operation. Except as specifically provided in this Section 10,
the termination of Executive’s employment or of this Agreement will have no
effect on the continuing operation of this Section 10.

(i)    Third-Party Beneficiaries. Each of the subsidiaries and affiliates of Key
Energy Services, Inc. that is not a signatory hereto shall be a third-party
beneficiary of Executive’s representations, covenants and obligations set forth
in this Section 10 and shall be entitled to enforce such representations,
covenants and obligations as if a party hereto.

11.    Indemnification and Directors’ and Officer’s Liability Insurance.

(a)    The Company agrees that if Executive is made a party to or threatened to
be made a party to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that
Executive is or was a trustee, director or officer of the Company or is or was
serving at the request of the Company or any subsidiary or either thereof as a
trustee, director, officer, member, employee or agent of another corporation or
a partnership, joint venture, trust or other enterprise, including, without
limitation, service with respect to employee benefit plans, whether or not the
basis of such Proceeding is alleged action in an official capacity as a trustee,
director, officer, member, employee or agent while serving as a trustee,
director, officer, member, employee or agent, Executive will be defended,
indemnified and held harmless by the Company to the fullest extent authorized by
applicable law (including the advancement of applicable, reasonable legal fees
and expenses), as the same exists or may hereafter be amended, against all
claims, liabilities and expenses incurred or suffered by Executive in connection
therewith, and such indemnification will continue as to Executive even if
Executive has ceased to be an officer, director, trustee or agent, or is no
longer employed by the Company and will inure to the benefit of his heirs,
executors and administrators.

(b)    Executive will be entitled to coverage under the Company’s directors’ and
officers’ liability insurance policy on the same terms as for the Company’s
other officers.

12.    Successors; Binding Agreement.

(a)    Company’s Successors. No rights or obligations of the Company under this
Agreement may be assigned or transferred except that the Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.

(b)    Executive’s Successors. No rights or obligations of Executive under this
Agreement may be assigned or transferred by Executive other than his rights to
payments or benefits hereunder, which may be transferred only by will or the
laws of descent and distribution. If Executive dies following his Date of
Termination while any amounts would still be payable to him hereunder if he had
continued to live, all such amounts unless otherwise provided herein will be
paid in accordance with the terms of this Agreement to such person or persons so
appointed in writing by Executive, or otherwise to his legal representatives or
estate.

 

-13-



--------------------------------------------------------------------------------

13.    Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement will be in writing and will
be deemed to have been duly given when delivered either personally or by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

If to Executive:

Address on file with the Company

If to the Company:

Key Energy Services, Inc.

1301 McKinney Street, Suite 1800

Houston, Texas 77010

Attention: General Counsel

14.    Miscellaneous.

(a)    Amendments. No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is agreed to in writing signed by
Executive and by a duly authorized officer of the Company, and such waiver is
set forth in writing and signed by the party to be charged. The invalidity or
unenforceability of any provision or provisions of this Agreement will not
affect the validity or enforceability of any other provision of this Agreement,
which will remain in full force and effect.

(b)    Governing Law. The validity, interpretation, construction and performance
of this Agreement will be governed in accordance with the laws of the State of
Texas applicable to agreements made and to be performed entirely within such
state, without giving effect to any choice or conflicts of laws principles which
would cause the application of the domestic substantive laws of any other
jurisdiction.

(c)    Waiver of Jury Trial. To the extent permitted by law, Executive and the
Company waive any and all rights to a jury trial with respect to any controversy
or claim between Executive and the Company arising out of or relating to or
concerning this Agreement.

15.    Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, term sheets, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of such
subject matter. Any other prior agreement of the parties hereto in respect of
the subject matter contained herein is hereby terminated and cancelled, other
than any equity agreements or any compensatory plan or program in which
Executive is a participant on the Effective Date.

16.    Section 409A Compliance.

(a)    This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
(together with the applicable regulations thereunder, “Section 409A”). To the
extent that any provision in this

 

-14-



--------------------------------------------------------------------------------

Agreement is ambiguous as to its compliance with Section 409A or to the extent
any provision in this Agreement must be modified to comply with Section 409A
(including, without limitation, Treasury Regulation 1.409A-3(c)), such provision
will be read, or will be modified (with the mutual consent of the parties, which
consent will not be unreasonably withheld), as the case may be, in such a manner
so that all payments due under this Agreement will comply with Section 409A. For
purposes of Section 409A, each payment made under this Agreement will be treated
as a separate payment. In no event may Executive, directly or indirectly,
designate the calendar year of payment.

(b)    All reimbursements provided under this Agreement will be made or provided
in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during Executive’s lifetime (or during a shorter period of time specified in
this Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

(c)    Executive further acknowledges that any tax liability incurred by
Executive under Section 409A of the Code is solely the responsibility of
Executive.

(d)    Notwithstanding any provision of this Agreement to the contrary, to the
extent necessary to comply with the restriction in Section 409A(a)(2)(B) of the
Code concerning payments to “specified employees” (as defined in Section 409A),
any payment (or portion thereof) on account of Executive’s separation from
service that would otherwise be due hereunder within six months after such
separation, but which is subject to mandatory delay to comply with 409A, will
nonetheless be delayed until the first business day of the seventh month
following Executive’s date of termination and the first such payment will
include the cumulative amount of any payments that would have been paid prior to
such date if not for such restriction. Notwithstanding anything contained herein
to the contrary, Executive will not be considered to have terminated employment
with the Company for purposes of Section 8 hereof unless he would be considered
to have incurred a “separation from service” from the Company within the meaning
of Section 409A.

17.    Representations. Executive represents and warrants to the Company that he
is under no contractual or other binding legal restriction which would prohibit
his from entering into and performing under this Agreement or that would limit
the performance his duties under this Agreement.

18.    Withholding Taxes. The Company may withhold from any amounts or benefits
payable under this Agreement income taxes and payroll taxes that are required to
be withheld pursuant to any applicable law or regulation.

19.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, and all of which
together will constitute one and the same instrument. This Agreement will become
binding when one or more counterparts hereof, individually or taken together,
will bear the signatures of all of the parties reflected hereon as the
signatories. Photographic, faxed or PDF copies of such signed counterparts may
be used in lieu of the originals for any purpose.

 

-15-



--------------------------------------------------------------------------------

[signature page follows]

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

Key Energy Services, Inc.     EXECUTIVE By:    

/s/ Bryan Kelln

   

/s/ Robert Saltiel

 

  Bryan Kelln

  Director

    Robert Saltiel



--------------------------------------------------------------------------------

Annex A